Atkinson, J.
1. Where a person after attaining majority seeks to avoid a deed executed by him during minority on the ground of infancy at the time of its execution, and the lapse of time after attaining majority is not longer than seven years, what is a reasonable time for disaffirmance of the deed is a question for the jury under all the facts of the case. Holbrook v. Montgomery, 165 Ga. 514 (141 S. E. 408).
2. The jury may take into consideration the intelligence or lack of intelligence of the party and his experience or lack of experience in the practical affairs of life, in so far as they may appear from the evidence, as tending to show an ability to appreciate a necessity for moving to disaffirm his deed.
3. Where it does not appear that after attaining majority the maker labors under some mental weakness or disorder, the mere fact that she did not know that the law required her to move within a reasonable time to disaffirm the deed would not alone excuse delay in moving to disaffirm the deed.
4. The charge to the jury was not erroneous for any of the reasons assigned.
5. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Jtistices concur.

J. P. Brooke, for plaintiff. A. B. Tollison, for defendant.